DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/17/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-14, 16-18, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 11 is objected to because of the following informalities:  Claim 11 recites “wherein the first image data is is displayed” however this should be read as “wherein the first image data is displayed”.  
Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“Imaging device configured to” in claim 1
“Navigation system configured to” in claim 1
Because these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The specification discloses the imaging device in Para [0023] by reciting “the imaging device 80 comprises an O-arm® imaging device”.  Additionally, Para [0028] discloses “Other exemplary imaging devices may include fluoroscopes such as bi-plane fluoroscopic systems, ceiling mounted fluoroscopic systems, cath-lab fluoroscopic systems, fixed C-arm fluoroscopic systems, isocentric C-arm fluoroscopic systems, 3D fluoroscopic systems, etc. Other appropriate imaging devices can also include MRI, CT, ultrasound, etc”.  For examination purposes the imaging device with be interpreted as a CT imaging device.
The specification discloses the navigation system in Para [0021] as “The navigation system 20 may include various elements or portions, such as an optical localizer 88 and an electromagnetic (EM) localizer 94”.  Additionally, Para [0029] discloses “For example, the controller 96 may be a portion of the navigation system 20 that may include a processing and/or work station 98 including a processing unit or processing system 102”.  Therefore the navigation system will be interpreted as a computer [controller] and localizers.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-14, 16-18, and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “produce second registered image data by transforming the first coordinate system and the second coordinate system of the first image data and the second image data into the third coordinate system of the localizer, the third and fourth coordinate systems being correlated relative to each other to facilitate tracking of an instrument in relation to the subject during the image guided procedure”, claims 9 and 17 also having mirroring limitations.  The specification only discloses one registered image data.  Paragraphs [0057], [0058], [0060], and [0069] discuss registered image data however a first and second registered image data is not disclosed.  Additionally, the specification does not disclose registered image data being transformed or registered into a third coordinate system of the localizer in which the surgical tool is tracked.  Therefore, the specification also does not disclose the third and fourth coordinate systems being correlated relative to each other. The specification does not sufficiently disclose the second registered image. Due to this lack of sufficient disclosure, the claims are rendered new matter and one of ordinary skill in the art would not be appraised of the possession of the invention given the specification in the instant application.
Dependent claims deemed rejected due to their dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-14, and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “an imaging device configured to acquire first image data of at least one object of a subject in a first position with respect to a first coordinate system”, claim 9 also recites a mirroring limitation.  It is unclear if the first position is referring to the position of the at least one object of a subject or the position of the imaging device while obtaining the image.  Para [0024] discloses “The imaging device 80, according to one or more cases, may determine and recall precise coordinates relative to a fixed or selected coordinate system. This allows the imaging device 80 to know its position relative to the subject 30 or other references”. Additionally, Para [0031] discloses “Accordingly, the position of the patient 30 relative to the imaging device 80 can be determined. Further, the location of the imaging portion can be determined relative to the housing 82 due to its position of the imaging portion on the rail within the housing 82.”  Therefore, it is unclear if the first position is referring to the position of the object of a subject or the position of the imaging device.  For examination purposes the position will be interpreted as a position of the subject.
Claim 3 recites the limitation "at least one second segment of first image data with an opaque effect".  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is the first image data previously defined.  For examination purposes the limitation will be interpreted as "at least one second segment of the first image data with an opaque effect".
Claim 9 recites the limitation "obtaining first image data of at least one object of the subject" in the first limitation.  There is insufficient antecedent basis for this limitation in the claim. A subject has not been previously recited in the claim therefore it is unclear what subject the claim is referring to.  For examination purposes the limitation will be interpreted as "obtaining first image data of at least one object of a subject"
Claim 11 recites the limitation "wherein the first image data is is displayed in a translucent, semi-translucent, or opaque manner when superimposed over the at least one object in an environment being viewed by a person using smartglasses ".  There is insufficient antecedent basis for this limitation in the claim. It’s unclear if the environment claimed is the same environment claimed in independent claim 9. Additionally, it’s unclear if this person is the same or different person using smartglasses claimed in independent claim 9.  For examination purposes the claim will be interpreted as "wherein the first image data is is displayed in a translucent, semi-translucent, or opaque manner when superimposed over the at least one object in the environment being viewed by a person using smartglasses"
Claim 17 recites the limitation "producing first registered image data by transforming the first coordinate system and the second coordinate system" in the fourth limitation.  There is insufficient antecedent basis for this limitation in the claim. A first coordinate system and a coordinate system has not been previously defined in the claim therefore it is unclear what first coordinate system and second coordinate system the claim is referring to.  For examination purposes the limitation will be interpreted as "producing first registered image data by transforming a first coordinate system and a second coordinate system"
Dependent claims deemed rejected due to their dependency.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Esterberg (US 20160324580) and further in view of Finley (US 20180092699) Thomas (US 20180303558) and Sela (US 20160000515).
Regarding Claim 1, Esterberg discloses a system for performing an image guided procedure in an operating theater (Para [0002] – “The embodiments described herein relate generally to systems and methods for computer-assisted surgical navigation”, Para [0088] – “This pattern is then captured by a pair of cameras with frame grabbers mounted so that different angular views taken at a single instant may be used to triangulate the position and elevation of unique dots identifiable in both captive images”, therefore the procedures are image guided), the system comprising: 
an imaging device configured to acquire first image data of at least one object of a subject in a first position with respect to a first coordinate system (Para [0024] – “The internal images may be acquired by computerized tomography (CT), MRI, or other imaging modalities, for example, while not limited thereto”, it is interpreted the position the patient was in to perform the scan is the first position, Fig. 3 step 3 shows the combination of a wireframe 3D model, a CT 3D model, and anatomical features Para [0124] describes step 3 as the wireframe 3D model with anatomical features and CT 3D model being registered therefore the CT 3D model and the wireframe 3D model each have a coordinate system); 
one or more smartglasses (Fig. 2, Para [0091] – “headset 105”) configured to acquire second image data of the at least one object of the subject with respect to a second coordinate system (Para [0173] – “Dot reflections may be captured by at least two cameras mounted on the surgical headset…A frame grabber synchronizes the capture of images from each camera and the frames may be compared to map a wireframe model of the surgical site”, therefore the second image data is used to create a wireframe model, Fig. 3 step 3 shows the combination of a wireframe 3D model, a CT 3D model, and anatomical features, Para [0124] describes step 3 as the wireframe 3D model with anatomical features and CT 3D model being registered therefore the CT 3D model and the wireframe 3D model each have a coordinate system), the smartglasses including a localizer configured to track a position of at least one surgical tool or implant in a third coordinate system (Para [0093] – “A radio emitter 245 is shown centerwise at the brow of the headset and may be used in conjunction with radiobeacons, RFID chips or other radio reflectors as described in more detail below to aid and guide in registration of the virtual image with the eyepiece display 225”, therefore the headset [smartglasses] include a localizer for tracking a radiobeacon, Para [0174] discloses radiobeacons placed on tools/prostheses to be tracked, Para [0105] discloses that surgical instruments are registered to the view of the headset therefore the instrument would have a separate coordinate system);
a plurality of fiducial portions configured to facilitate registration of the first and second image data (Para [0124] – “If needed, beacons may be used to assist in registration”);
a navigation system (Para [0001] — “The embodiments described herein relate generally to systems and methods for computer-assisted surgical navigation”);
wherein the one or more smartglasses (Fig. 2, Para [0091] – “headset 105”) are configured to:
display at least a portion of the first image data so as to be superimposed over the at least one object in an environment being viewed by a person using the smartglasses (Para [0187] discloses the CT dataset being superimposed over the patient, Para [0090] – “The computing environment provides the resources to do a data fusion of the two image datasets (the external view and the solid model) and to continuously update this according to the viewpoint of the eyepiece, which may be updated by inertial guidance or in reference to beacons placed around the margins of the field of view”), and
align the portion of the first image data which is displayed to correspond with a position of the at least one object using the plurality of fiducial portions (Para [0141] – “RFID pads may be adhered to anatomical landmarks surrounding the surgical site, providing a means to align the solid model with the patient's position on the table”),
Conversely Esterberg does not teach a plurality of sockets incorporated into the plurality of fiducial portions, each said socket having a first end configured to be coupled to the at least one object of the subject and a second opposing end to which a tracker is removably coupleable;
the tracker configured to be coupled to and decoupled from the second opposing end of each of the plurality of sockets; and 
the navigation system configured to (i) produce first registered image data by transforming the first coordinate system and the second coordinate system of the first image data and second image data into a fourth coordinate system based on positions of the plurality of fiducial portions and (ii) produce second registered image data by transforming the first coordinate system and the second coordinate system of the first image data and the second image data into the third coordinate system of the localizer, the third and fourth coordinate systems being correlated relative to each other to facilitate tracking of an instrument in relation to the subject during the image guided procedure;
wherein the navigation system is further configured to:  
obtain positions of the tracker while the tracker is coupled to the plurality of sockets at different times; 
determine a misalignment of a portion of the first image data to a current position of a respective socket of the plurality of sockets based on the positions of the tracker which were obtained; and 
cause the one or more smartglasses to re-align the portion of the first image data being displayed to the current position of the respective socket during performance of the image guided procedure.
However, Finley discloses a plurality of sockets incorporated into the plurality of fiducial portions, each said socket having a first end configured to be coupled to the at least one object of the subject and a second opposing end to which a tracker is removably coupleable (Fig. 10 shows a plurality a spine pins coupled to the vertebrae of a patient at one end the pins each have an array with markers attached on the second end, Fig. 4B shows the array with markers is removably attached);

    PNG
    media_image1.png
    552
    615
    media_image1.png
    Greyscale

wherein the navigation system (Abstract – “A system, including various apparatus and methods, for surgical navigation is provided”) is further configured to:  
obtain positions of the tracker while the tracker is coupled to the plurality of sockets at different times (para [0084] - "Advantageously, when engaged via the spine pin 52, navigation system 10 may sense and track the position of the arrays 38 engaged with the spine pin 52, thereby tracking the position of the vertebrae 4 with which the spine pin 52 is engaged", Para [0103] - "The computer executable instructions are configured to dynamically track and display each anatomical feature 4 in real time"); 
Finley is an analogous art considering it is in the field of a surgical navigation systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg to incorporate the sockets of Finley to achieve the same results. One would have motivation to combine because “the navigation system enables surgeons to perform 3D image-guided surgery with increased accuracy exposure during posterior and anterior column procedures” (Finley - Para [0072]).
Conversely Esterberg and Finley do not teach the navigation system configured to (i) produce first registered image data by transforming the first coordinate system and the second coordinate system of the first image data and second image data into a fourth coordinate system based on positions of the plurality of fiducial portions and (ii) produce second registered image data by transforming the first coordinate system and the second coordinate system of the first image data and the second image data into the third coordinate system of the localizer, the third and fourth coordinate systems being correlated relative to each other to facilitate tracking of an instrument in relation to the subject during the image guided procedure;
wherein the navigation system is further configured to:  
determine a misalignment of a portion of the first image data to a current position of a respective socket of the plurality of sockets based on the positions of the tracker which were obtained; and 
cause the one or more smartglasses to re-align the portion of the first image data being displayed to the current position of the respective socket during performance of the image guided procedure.
However, Thomas discloses the navigation system configured to (i) produce first registered image data by transforming the first coordinate system and the second coordinate system of the first image data and second image data into a fourth coordinate system based on positions of the plurality of fiducial portions (Para [0051] – “The registration process results in determining a first transform T1 between an image coordinate system 704 and the navigation coordinate system 702. This allows image data in the image coordinate system 704 to be converted to image data in the navigation coordinate system 702”, A transformation of two coordinate systems provides a new coordinate system, Para [0050] discloses fiducial markers mounted to the patient reference object for registration) and (ii) produce second registered image data by transforming the first coordinate system and the second coordinate system of the first image data and the second image data into the third coordinate system of the localizer (Para [0051] – “The registration process results in determining a first transform T1 between an image coordinate system 704 and the navigation coordinate system 702. This allows image data in the image coordinate system 704 to be converted to image data in the navigation coordinate system 702”, A transformation of two coordinate systems provides a new coordinate system, Para [0051] discloses the navigation system determining a location of tracked instruments in real time, a tool would have its own coordinate system which is registered to the patient as disclosed in Para [0004]), the third and fourth coordinate systems being correlated relative to each other to facilitate tracking of an instrument in relation to the subject during the image guided procedure (Para [0004] – “The navigation system registers devices to a patient, and a patient to the pre-operative scans, allowing for instruments to be viewed on a monitor in the context of the pre-operative information”, therefore coordinates systems are correlated);
Thomas is an analogous art considering it is in the field of a surgical navigation systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg to incorporate the transformations of Thomas to achieve the same results. One would have motivation to combine because it allows the user to view the first image, the second image, and the surgical tool relative to another in one display.
As cited above Esterberg discloses the smartglasses and Finley discloses the plurality of sockets, conversely Esterberg, Finley, and Thomas do not teach wherein the navigation system is further configured to:  
determine a misalignment of a portion of the first image data to a current position of a respective [trackers] of the plurality of [trackers] based on the positions of the tracker which were obtained; and 
cause the one or more smartglasses to re-align the portion of the first image data being displayed to the current position of the respective socket during performance of the image guided procedure.
However, Sela discloses wherein the navigation system (Abstract – “a system and method for dynamic validation, correction of registration for surgical navigation”) is further configured to:  
determine a misalignment of a portion of the first image data to a current position of a respective [trackers] of the plurality of [trackers] based on the positions of the tracker which were obtained (Para [0077] – “The first step (2000) in the process is to identify and locate the Tracking Reference Marker of the Object of interest… The following step (2005) is to obtain the Virtual Volume of the Object of Interest (VVOR) (such as the virtual volume (310) corresponding to the object of interest (320) shown in FIG. 3) and its spatial position and pose relative to and based on the identity of the TRMO… This “test coordinate” is to be used as a test metric to determine the extent of misalignment”, Para [0090] discloses a plurality of reference markers); and 
cause the one or more […] to re-align the portion of the first image data being displayed to the current position of the respective socket during performance of the image guided procedure (Para [0077] – “The next step (2065), if the test coordinate is greater than the threshold coordinate, is to convert the test coordinate obtained in step (2055) into a translation transform and apply it to the VVOT to assign it a new location relative to the TRMO in the common coordinate frame” therefore the image data is re-aligned).
Sela is an analogous art considering it is in the field of a surgical navigation systems.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg to incorporate the determination of misalignment and re-aligning of Sela to achieve the same results. One would have motivation to combine because “ensuring that the registration is aligned with and corresponds to the actual physical reality of the procedure is desirable and necessary for maintaining surgeon confidence in the information being presented and in ensuring the navigated procedure is accurately executed.” (Sela - Para [0007])
Regarding Claim 2, Esterberg, Finley, Thomas, and Sela disclose all the elements of the claimed invention as cited in claim 1.
Esterberg further discloses further comprising a work station configured to receive the first image data (Para [0018] – “a computing machine having at least one processor, at least one memory for storing the computerized tomographical scan”, therefore it is interpreted the computing machine received the first image data) and to obtain segments of the first image data (Para [0023] – “This embodiment may use software to construct 3D models from tomographic datasets and to segment out individual anatomical elements” Para [0022] – “Individual bones or anatomical elements may be selected for inspection in the virtual field above the surgical site or in situ”).
Regarding Claim 3, Esterberg, Finley, Thomas, and Sela disclose all the elements of the claimed invention as cited in claim 1.
Esterberg further discloses wherein the smartglasses are configured to display at least one first segment of the first image data with a translucent or semi-transparent effect and at least a second segment of first image with an opaque effect (Para [0139] – “The user can select a fully transparent view of the solid model, a view that is transparent only where a surgical incision is made (or about to be made), or an opaque view that shows only the external image”, Para [0168] – “An advantage is that the segmented components can then be selectively displayed in the eyepiece. For example, the hand may be holding a tool but only the tool is shown so that the underlying anatomy is not obstructed.”, therefore a segment can be chosen to be translucent (underlying anatomy not obstructed) and another can be shown in an opaque view).
Regarding Claim 4, Esterberg, Finley, Thomas, and Sela disclose all the elements of the claimed invention as cited in claim 1.
Esterberg further discloses wherein the smartglasses are further configured to display the superimposed registered image data as two-dimensional images or three-dimensional images (Abstract – “The method further includes aligning the external three-dimensional model with an internal three-dimensional model of the surgical site from the viewpoint of the headset”, Para [0091] – “All visual features may be presented as superimposed on the patient body form”).
Regarding Claim 5, Esterberg, Finley, Thomas, and Sela disclose all the elements of the claimed invention as cited in claim 1.
Esterberg further discloses wherein the smartglasses are further configured to acquire real time images of the at least one object of the patient (Abstract – “The method further includes providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure”, therefore it is interpreted my moving the headset the field of view of the cameras change therefore the images are acquired from the headset in real-time), and receive an input to re-align the superimposed first image data on the basis of the real time image of the at least one object (Abstract – “The method further includes providing the aligned view to the headset, and updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure”).
Regarding Claim 6, Esterberg, Finley, Thomas, and Sela disclose all the elements of the claimed invention as cited in claims 1 and 5.
Esterberg further discloses wherein the input corresponds to one or more fiducial points on the at least one object (Para [0124] – “If needed, beacons may be used to assist in registration, or an instruction subroutine may be run where a surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece”).
Regarding Claim 7, Esterberg, Finley, Thomas, and Sela disclose all the elements of the claimed invention as cited in claims 1, 5, and 6.
Esterberg further discloses automatically re-align the superimposed first image data (Abstract – “updating the aligned view in real-time while the headset is moved or the surgical site is moved or modified during a surgical procedure”, the alignment is occurring in real-time therefore it is automatic).
As cited above Esterberg discloses the smartglasses and the automatically re-aligning superimposed first image data conversely Esterberg does not teach wherein the smartglasses are configured to automatically re-align the superimposed first image data based on a second position of the patient and the one or more fiducial points on the at least one object.
However Finley discloses wherein the smartglasses (Para [0129] – “The system 10 may include a wearable camera and array assembly that can be worn by the surgeon such that the system 10 can display, for example through augmented reality glasses, a simulated vertebrae and instrument over the patient”) are configured to automatically […] the […] first image data based on a second position of the patient and the one or more fiducial points on the at least one object (Para [0103] – “The computer executable instructions are configured to calculate and display a dynamic 3D spine model with streaming data of virtual tools overlaid over the displayed dynamic 3D spine model to augment direct anatomy visualization”, therefor because the anatomical features are tracked and the display is dynamically updated it is interpreted the display is updated based on a second position, Para [0134] – “the system 10 tracks individual segmented vertebral bodies and displays individual movement of the vertebral bodies”, the location of objects is determined based on arrays including tracking markers as shown above in Fig. 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg to incorporate the sockets of Finley to achieve the same results. One would have motivation to combine because “the navigation system enables surgeons to perform 3D image-guided surgery with increased accuracy exposure during posterior and anterior column procedures” (Para [0072]).
Regarding Claim 8, Esterberg, Finley, Thomas, and Sela disclose all the elements of the claimed invention as cited in claims 1 and 5.
	Esterberg further discloses wherein the input corresponds to a user gesture interacting with the least one object (Para [0022] – “In another embodiment, the surgeon may be enabled to select a part of the virtual image by pointing at the part with a laser pointer, and raise the part away from the surgical field for closer inspection. The part may be manipulated by rotation and magnification according to hand gestures as a virtual image projected into the eyepiece”).
Regarding Claim 9, Esterberg discloses A method for performing image guided procedures in an operating theater (Para [0002] – “The embodiments described herein relate generally to systems and methods for computer-assisted surgical navigation”, Para [0088] – “This pattern is then captured by a pair of cameras with frame grabbers mounted so that different angular views taken at a single instant may be used to triangulate the position and elevation of unique dots identifiable in both captive images”, therefore the procedures are image guided), the method comprising:
obtaining first image data of at least one object of a subject in a first position with respect to a first coordinate system (Para [0024] – “The internal images may be acquired by computerized tomography (CT), MRI, or other imaging modalities, for example, while not limited thereto”, it is interpreted the position the patient was in to perform the scan is the first position, Fig. 3 step 3 shows the combination of a wireframe 3D model, a CT 3D model, and anatomical features Para [0124] describes step 3 as the wireframe 3D model with anatomical features and CT 3D model being registered therefore the CT 3D model and the wireframe 3D model each have a coordinate system);
obtaining second image data of the at least one object of the subject with respect to a second coordinate system (Para [0173] – “Dot reflections may be captured by at least two cameras mounted on the surgical headset…A frame grabber synchronizes the capture of images from each camera and the frames may be compared to map a wireframe model of the surgical site”, therefore the second image data is used to create a wireframe model, Fig. 3 step 3 shows the combination of a wireframe 3D model, a CT 3D model, and anatomical features, Para [0124] describes step 3 as the wireframe 3D model with anatomical features and CT 3D model being registered therefore the CT 3D model and the wireframe 3D model each have a coordinate system);
displaying at least a portion of the first image data so as to be superimposed over the at least one object in an environment being viewed by a person using smartglasses (Para [0187] discloses the CT dataset being superimposed over the patient, Para [0090] – “The computing environment provides the resources to do a data fusion of the two image datasets (the external view and the solid model) and to continuously update this according to the viewpoint of the eyepiece, which may be updated by inertial guidance or in reference to beacons placed around the margins of the field of view”);
aligning the portion of the first image data which is displayed to correspond with a position of the at least one object using the plurality of fiducial portions (Para [0089] – “Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece”);
Conversely Esterberg does not teach producing first registered image data by transforming the first coordinate system and the second coordinate system of the first image data and second image data into a third coordinate system based on positions of the plurality of fiducial portions; 
 producing second registered image data by transforming the first coordinate system and the second coordinate system of the first image data and the second image data into a fourth coordinate system of the localizer configured to track a position of at least one surgical tool or implant;
correlating the third and fourth coordinate systems to facilitate tracking of the at least one surgical tool or implant in relation to the subject during the image guided procedure;
obtaining positions of a tracker while the tracker is coupled to a plurality of sockets at different times; 
determining a misalignment of a portion of the first image data to a current position of a respective socket of the plurality of sockets based on the positions of the tracker which were obtained; and 
causing a re-alignment of the portion of the first image data being displayed to the current position of the respective socket during performance of the image guided procedure.
However, Thomas discloses producing first registered image data by transforming the first coordinate system and the second coordinate system of the first image data and second image data into a third coordinate system based on positions of the plurality of fiducial portions (Para [0051] – “The registration process results in determining a first transform T1 between an image coordinate system 704 and the navigation coordinate system 702. This allows image data in the image coordinate system 704 to be converted to image data in the navigation coordinate system 702”, A transformation of two coordinate systems provides a new coordinate system, Para [0050] discloses fiducial markers mounted to the patient reference object for registration); 
 producing second registered image data by transforming the first coordinate system and the second coordinate system of the first image data and the second image data into a fourth coordinate system of the localizer (Para [0051] – “The registration process results in determining a first transform T1 between an image coordinate system 704 and the navigation coordinate system 702. This allows image data in the image coordinate system 704 to be converted to image data in the navigation coordinate system 702”, A transformation of two coordinate systems provides a new coordinate system, Para [0051] discloses the navigation system determining a location of tracked instruments in real time, a tool would have its own coordinate system which is registered to the patient as disclosed in Para [0004]) configured to track a position of at least one surgical tool or implant (Para [0093] – “A radio emitter 245 is shown centerwise at the brow of the headset and may be used in conjunction with radiobeacons, RFID chips or other radio reflectors as described in more detail below to aid and guide in registration of the virtual image with the eyepiece display 225”, therefore the headset [smartglasses] include a localizer for tracking a radiobeacon, Para [0174] discloses radiobeacons placed on tools/prostheses to be tracked, Para [0105] discloses that surgical instruments are registered to the view of the headset therefore the instrument would have a separate coordinate system);
correlating the third and fourth coordinate systems to facilitate tracking of the at least one surgical tool or implant in relation to the subject during the image guided procedure (Para [0004] – “The navigation system registers devices to a patient, and a patient to the pre-operative scans, allowing for instruments to be viewed on a monitor in the context of the pre-operative information”, therefore coordinates systems are correlated);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg to incorporate the transformations of Thomas to achieve the same results. One would have motivation to combine because it allows the user to view the first image, the second image, and the surgical tool relative to another in one display.
Conversely Esterberg and Thomas do not teach obtaining positions of a tracker while the tracker is coupled to a plurality of sockets at different times; 
determining a misalignment of a portion of the first image data to a current position of a respective socket of the plurality of sockets based on the positions of the tracker which were obtained; and 
causing a re-alignment of the portion of the first image data being displayed to the current position of the respective socket during performance of the image guided procedure.
However Finley discloses obtaining positions of a tracker while the tracker is coupled to a plurality of sockets at different times (para [0084] - "Advantageously, when engaged via the spine pin 52, navigation system 10 may sense and track the position of the arrays 38 engaged with the spine pin 52, thereby tracking the position of the vertebrae 4 with which the spine pin 52 is engaged", Para [0103] - "The computer executable instructions are configured to dynamically track and display each anatomical feature 4 in real time"); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg to incorporate the sockets of Finley to achieve the same results. One would have motivation to combine because “the navigation system enables surgeons to perform 3D image-guided surgery with increased accuracy exposure during posterior and anterior column procedures” (Finley - Para [0072]).
As cited above Finley discloses the plurality of sockets, conversely Esterberg, Thomas, and Finley do not teach determining a misalignment of a portion of the first image data to a current position of a respective socket of the plurality of sockets based on the positions of the tracker which were obtained; and 
causing a re-alignment of the portion of the first image data being displayed to the current position of the respective socket during performance of the image guided procedure.
However, Sela discloses determining a misalignment of a portion of the first image data to a current position of a respective [trackers] of the plurality of [trackers] based on the positions of the tracker which were obtained (Para [0077] – “The first step (2000) in the process is to identify and locate the Tracking Reference Marker of the Object of interest… The following step (2005) is to obtain the Virtual Volume of the Object of Interest (VVOR) (such as the virtual volume (310) corresponding to the object of interest (320) shown in FIG. 3) and its spatial position and pose relative to and based on the identity of the TRMO… This “test coordinate” is to be used as a test metric to determine the extent of misalignment”, Para [0090] discloses a plurality of reference markers); and 
causing a re-alignment of the portion of the first image data being displayed to the current position of the respective socket during performance of the image guided procedure (Para [0077] – “The next step (2065), if the test coordinate is greater than the threshold coordinate, is to convert the test coordinate obtained in step (2055) into a translation transform and apply it to the VVOT to assign it a new location relative to the TRMO in the common coordinate frame” therefore the image data is re-aligned).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg to incorporate the determination of misalignment and re-aligning of Sela to achieve the same results. One would have motivation to combine because “ensuring that the registration is aligned with and corresponds to the actual physical reality of the procedure is desirable and necessary for maintaining surgeon confidence in the information being presented and in ensuring the navigated procedure is accurately executed.” (Sela - Para [0007])
Regarding Claim 10, Esterberg, Finley, Thomas, and Sela disclose all the elements of the claimed invention as cited in claim 9.
Esterberg further discloses further comprising segmenting the acquired first image data, such that a user can select at least one of one or more superimposed images that corresponds to a segment of the first acquired image data (Para [0022] – “Individual bones or anatomical elements may be selected for inspection in the virtual field above the surgical site or in situ”, Para [0187] – “The working example is that of a CT dataset, which when superimposed in a virtual view on the patient, reveals underlying boney anatomy not directly visible to the surgeon prior to dissection.”, therefore it is interpreted the selected segment is superimposed).
Regarding Claim 11, Esterberg, Finley, Thomas, and Sela disclose all the elements of the claimed invention as cited in claim 9.
Esterberg further discloses wherein the first image data is is displayed in a translucent, semi-translucent, or opaque manner when superimposed over the at least one object in an environment being viewed by a person using smartglasses (Para [0139] – “generating a fusion virtual image that may be projected onto the eyepiece with a selectable level of transparency of the virtual features. The user can select a fully transparent view of the solid model, a view that is transparent only where a surgical incision is made (or about to be made), or an opaque view that shows only the external image”).
Regarding Claim 12, Esterberg, Finley, Thomas, and Sela disclose all the elements of the claimed invention as cited in claim 9.
Esterberg further discloses wherein the first image data comprises two-dimensional images or three dimensional images (Para [0146] – “a reference 3D solid model (such as from a CT scan)”).
Regarding Claim 13, Esterberg, Finley, Thomas, and Sela disclose all the elements of the claimed invention as cited in claim 9.
Esterberg further discloses further comprising receiving an input to align image data (Para [0124] – “surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece”).
Regarding Claim 14, Esterberg, Finley, Thomas, and Sela disclose all the elements of the claimed invention as cited in claims 9 and 13.
Esterberg further discloses wherein the input corresponds to one or more fiducial points on the at least one object (Para [0124] – “If needed, beacons may be used to assist in registration, or an instruction subroutine may be run where a surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece”, as shown above in Fig.24 beacons are placed on objects such as the iliac crest).
Regarding Claim 16, Esterberg, Finley, Thomas, and Sela disclose all the elements of the claimed invention as cited in claims 9, 13, and 14.
Esterberg further discloses wherein the input corresponds to a user gesture (Para [0022] – “In another embodiment, the surgeon may be enabled to select a part of the virtual image by pointing at the part with a laser pointer, and raise the part away from the surgical field for closer inspection. The part may be manipulated by rotation and magnification according to hand gestures as a virtual image projected into the eyepiece”).
Regarding Claim 17, Esterberg discloses A computer program product, comprising: a non-transitory computer-readable storage medium having program instructions embodied therewith for performing image guided procedures, the program instructions executable by one or more processors (Para [0131] – “In an illustrative embodiment, any of the operations, processes, etc. described herein can be implemented as computer-readable instructions stored on a computer-readable medium.”), the program instructions comprising:
obtaining first image data of at least one object of a subject (Para [0024] – “The internal images may be acquired by computerized tomography (CT), MRI, or other imaging modalities, for example, while not limited thereto”);
obtaining second image data of the at least one object of the subject (Para [0173] – “Dot reflections may be captured by at least two cameras mounted on the surgical headset…A frame grabber synchronizes the capture of images from each camera and the frames may be compared to map a wireframe model of the surgical site”);
displaying at least a portion of the first image data so as to be superimposed over the at least one object in an environment being viewed by a person using smartglasses (Para [0187] discloses the CT dataset being superimposed over the patient, Para [0090] – “The computing environment provides the resources to do a data fusion of the two image datasets (the external view and the solid model) and to continuously update this according to the viewpoint of the eyepiece, which may be updated by inertial guidance or in reference to beacons placed around the margins of the field of view”);
aligning the portion of the first image data which is displayed to correspond with a position of the at least one object using the plurality of fiducial portions (Para [0089] – “Once a wireframe map of the surgical field 115 is obtained, anatomical reference points may be identified by image analysis or may be assigned by an operator, and a solid model may be oriented and aligned so that the anatomical features not visible beneath the exterior view of the surgical field 115 may be matched and projected in the virtual view displayed in the eyepiece”);
Conversely Esterberg does not teach producing first registered image data by transforming the first coordinate system and the second coordinate system of the first image data and second image data into a third coordinate system based on positions of the plurality of fiducial portions; 
 producing second registered image data by transforming the first coordinate system and the second coordinate system of the first image data and the second image data into a fourth coordinate system of the localizer configured to track a position of at least one surgical tool or implant;
correlating the third and fourth coordinate systems to facilitate tracking of the at least one surgical tool or implant in relation to the subject during the image guided procedure;
obtaining positions of a tracker while the tracker is coupled to a plurality of sockets at different times; 
determining a misalignment of a portion of the first image data to a current position of a respective socket based on the positions of the tracker which were obtained; and 
causing a re-alignment of the portion of the first image data being displayed to the current position of the respective socket during performance of the image guided procedure.
However, Thomas discloses producing first registered image data by transforming the first coordinate system and the second coordinate system of the first image data and second image data into a third coordinate system based on positions of the plurality of fiducial portions (Para [0051] – “The registration process results in determining a first transform T1 between an image coordinate system 704 and the navigation coordinate system 702. This allows image data in the image coordinate system 704 to be converted to image data in the navigation coordinate system 702”, A transformation of two coordinate systems provides a new coordinate system, Para [0050] discloses fiducial markers mounted to the patient reference object for registration); 
 producing second registered image data by transforming the first coordinate system and the second coordinate system of the first image data and the second image data into a fourth coordinate system of the localizer (Para [0051] – “The registration process results in determining a first transform T1 between an image coordinate system 704 and the navigation coordinate system 702. This allows image data in the image coordinate system 704 to be converted to image data in the navigation coordinate system 702”, A transformation of two coordinate systems provides a new coordinate system, Para [0051] discloses the navigation system determining a location of tracked instruments in real time, a tool would have its own coordinate system which is registered to the patient as disclosed in Para [0004]) configured to track a position of at least one surgical tool or implant (Para [0093] – “A radio emitter 245 is shown centerwise at the brow of the headset and may be used in conjunction with radiobeacons, RFID chips or other radio reflectors as described in more detail below to aid and guide in registration of the virtual image with the eyepiece display 225”, therefore the headset [smartglasses] include a localizer for tracking a radiobeacon, Para [0174] discloses radiobeacons placed on tools/prostheses to be tracked, Para [0105] discloses that surgical instruments are registered to the view of the headset therefore the instrument would have a separate coordinate system);
correlating the third and fourth coordinate systems to facilitate tracking of the at least one surgical tool or implant in relation to the subject during the image guided procedure (Para [0004] – “The navigation system registers devices to a patient, and a patient to the pre-operative scans, allowing for instruments to be viewed on a monitor in the context of the pre-operative information”, therefore coordinates systems are correlated);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg to incorporate the transformations of Thomas to achieve the same results. One would have motivation to combine because it allows the user to view the first image, the second image, and the surgical tool relative to another in one display.
Conversely Esterberg and Thomas do not teach obtaining positions of a tracker while the tracker is coupled to a plurality of sockets at different times; 
determining a misalignment of a portion of the first image data to a current position of a respective socket based on the positions of the tracker which were obtained; and 
causing a re-alignment of the portion of the first image data being displayed to the current position of the respective socket during performance of the image guided procedure.
However Finley discloses obtaining positions of a tracker while the tracker is coupled to a plurality of sockets at different times (para [0084] - "Advantageously, when engaged via the spine pin 52, navigation system 10 may sense and track the position of the arrays 38 engaged with the spine pin 52, thereby tracking the position of the vertebrae 4 with which the spine pin 52 is engaged", Para [0103] - "The computer executable instructions are configured to dynamically track and display each anatomical feature 4 in real time"); 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg to incorporate the sockets of Finley to achieve the same results. One would have motivation to combine because “the navigation system enables surgeons to perform 3D image-guided surgery with increased accuracy exposure during posterior and anterior column procedures” (Finley - Para [0072]).
As cited above Finley discloses the plurality of sockets, conversely Esterberg, Thomas, and Finley do not teach determining a misalignment of a portion of the first image data to a current position of a respective socket based on the positions of the tracker which were obtained; and 
causing a re-alignment of the portion of the first image data being displayed to the current position of the respective socket during performance of the image guided procedure.
However, Sela discloses determining a misalignment of a portion of the first image data to a current position of a respective [trackers] based on the positions of the tracker which were obtained (Para [0077] – “The first step (2000) in the process is to identify and locate the Tracking Reference Marker of the Object of interest… The following step (2005) is to obtain the Virtual Volume of the Object of Interest (VVOR) (such as the virtual volume (310) corresponding to the object of interest (320) shown in FIG. 3) and its spatial position and pose relative to and based on the identity of the TRMO… This “test coordinate” is to be used as a test metric to determine the extent of misalignment”); and 
causing a re-alignment of the portion of the first image data being displayed to the current position of the respective socket during performance of the image guided procedure (Para [0077] – “The next step (2065), if the test coordinate is greater than the threshold coordinate, is to convert the test coordinate obtained in step (2055) into a translation transform and apply it to the VVOT to assign it a new location relative to the TRMO in the common coordinate frame” therefore the image data is re-aligned).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Esterberg to incorporate the determination of misalignment and re-aligning of Sela to achieve the same results. One would have motivation to combine because “ensuring that the registration is aligned with and corresponds to the actual physical reality of the procedure is desirable and necessary for maintaining surgeon confidence in the information being presented and in ensuring the navigated procedure is accurately executed.” (Sela - Para [0007])
Regarding Claim 18, Esterberg, Finley, Thomas, and Sela disclose all the elements of the claimed invention as cited in claim 17.
Esterberg further discloses wherein the program instructions further comprise receiving an input to align images (Para [0124] – “surgeon points out the relevant registration guides on the external wireframe model and in the CT solid model so that the computer may propagate the alignment and generate virtual views of the model for projection into the eyepiece”).
Regarding Claim 20, Esterberg, Finley, Thomas, and Sela disclose all the elements of the claimed invention as cited in claims 17 and 18.
Esterberg further discloses wherein the input corresponds to a user gesture (Para [0022] – “In another embodiment, the surgeon may be enabled to select a part of the virtual image by pointing at the part with a laser pointer, and raise the part away from the surgical field for closer inspection. The part may be manipulated by rotation and magnification according to hand gestures as a virtual image projected into the eyepiece”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258. The examiner can normally be reached Mon.-Thurs. alternate Fridays 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.C.L./Examiner, Art Unit 3793                                                                                                                                                                                                        
/JASON M IP/Primary Examiner, Art Unit 3793